DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9-11, 13-16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20160309156 A1).

Concerning claim 1, Park et al. (hereinafter Park) teaches a method, comprising:
identifying a partition corresponds to a level in a hierarchical partitioning structure of a current picture according to a partition size threshold (fig. 1B: steps 11 & 13; ¶0133), a boundary of the identified partition encompassing a plurality of blocks of pixels of the current picture in a video sequence (figs. 17-20);
determining a candidate for the plurality of blocks of pixels (fig. 1B: step 13), the candidate including one or more prediction candidates determined based on neighboring blocks of the identified partition (¶0127); and
coding one or more blocks of pixels of the plurality of blocks of pixels encompassed by the boundary of the identified partition by using one or more prediction candidates (fig. 1B: step 15; ¶¶0137-0138). Not explicitly taught is the construction of a shared candidate list, however, the use of blocks adjacent to the blocks split into a quad tree style structure as candidates is 

Concerning claim 3, Park further teaches the method of claim 1, wherein the identified partition is a portion of a coding tree unit (CTU) and corresponds to a root of a sub-tree of the CTU (figs 17-20).

Concerning claim 4, Park further teaches the method of claim 1, wherein the identified partition is a portion of a coding tree unit (CTU), and the plurality of blocks of pixels encompassed by the boundary of the identified partition correspond to leaf CUs of the CTU (figs 17-20; ¶0133).

Concerning claim 5, Park further teaches the method of claim 1, wherein the shared candidate list comprises motion vectors that are used for coding the neighboring blocks of the identified partition (¶120: the motion information used is a motion vector).

Concerning claim 6, Park further teaches the method of claim 5, wherein at least one of the motion vectors refer s to already-reconstructed reference samples in the current picture (¶0120).

Concerning claim 9, Park further teaches the method of claim 1, wherein 
the hierarchical partitioning structure corresponds to a coding tree unit (CTU) of the current picture (figs. 17-20), and 
the identifying the partition comprises traversing the hierarchical partitioning structure to identify the partition that is larger than or equal to the partition size threshold, and that a child partition of the identified partition is smaller than the partition size threshold (¶0133: “…determine the size of the subblock of the second layer image within the range equal to or greater than the minimum size of the coding unit and less than or equal to the maximum size of the coding unit”).

Concerning claim 10, Park further teaches the method of claim 1, wherein 
the hierarchical partitioning structure corresponds to a coding tree unit (CTU) of the current picture (figs. 17-20), and 
the identifying the partition comprises traversing the hierarchical partitioning structure to identify the partition that is smaller than or equal to the partition size threshold, and that a parent partition of the identified partition is larger than the partition size threshold (¶0133: “…determine the size of the subblock of the second layer image within the range equal to or greater than the minimum size of the coding unit and less than or equal to the maximum size of the coding unit”).

Claims 11, 13-16, and 19-20 are the decoding electronic apparatus corresponding to encoding method of claims 1, 3-6, and 9-10 respectively. It is well-known in the art that encoding and decoding are inverse operations. Accordingly, claims 11, 13-16, and 19-20 are rejected under the same rationale.

Claims 21-23 are the corresponding electronic apparatus to the method of claims 1 and 9-10 respectively and are rejected under the same rationale.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20160309156 A1) in view of Chien et al. (US 2018/0084260 A1).

Concerning claim 2, Park teaches the method of claim 1. Park fails to explicitly teach wherein coding the one or more blocks of pixels comprises coding a first block of pixels and a second block of pixels in parallel by using the shared candidate list.
Chien et al. (hereinafter Chien) teaches a method of coding, wherein coding the one or more blocks of pixels comprises coding a first block of pixels and a second block of pixels in parallel (¶0247: “video coder may be configured to always derive motion information from sub-blocks outside of block 250, e.g., neighboring sub-blocks 256 and/or temporally neighboring sub-blocks. Such a configuration may allow sub -blocks 254 to be coded in parallel”). Based on this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Park and Chien to perform code a first block of pixels and a second block of pixels in parallel by using the shared candidate list. As stated by Chien, always deriving motion information from sub-blocks outside the current block allows for parallel coding. It is also well known that the advantages of parallel coding include accelerating coder processing times.

Claims 12 is the decoding electronic apparatus corresponding to the encoding method of claim 2. It is well-known in the art that encoding and decoding are inverse operations. Accordingly, claim 12 is rejected under the same rationale. 

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20160309156 A1) in view of Jang (WO 2018066927 A1).

Concerning claim 7, Park teaches the method of claim 1. Not explicitly taught is the method, wherein the shared candidate list includes one or more candidates derived according to a merge mode.
Jang teaches a method for processing video on basis of inter prediction mode, wherein the shared candidate list includes one or more candidates derived according to a merge mode (¶¶0164-0166: merge mode). Given this teaching, it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Jang in order to reduce the amount of motion information (Jang, ¶0163).

Concerning claim 8, Park teaches the method of claim 1. Not explicitly taught is the method, wherein the shared candidate list includes one or more candidates according to a merge candidate of a previously coded CU.
Jang teaches a method for processing video on basis of inter prediction mode, wherein the shared candidate list includes one or more candidates according to a merge candidate of a previously coded CU (¶¶0170-0171). Given this teaching, it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Jang in order to reduce the amount of motion information.



Response to Arguments
Applicant’s arguments see pgs. 8-10 of the remarks filed 02/11/2021, with respect to the rejections of claims 1-23 have been fully considered but they are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/            Primary Examiner, Art Unit 2425